Judge Nicholas
delivered the Opinion of the Court.
Robertson and Co. sued Kennedy, in case, for the loss of a hogshead of sugar, which he, as a common carrier, had undertaken, for a reasonable compensation, to carry from the bank of the river, to their store in Brandenburg.
On the trial,’ plaintiffs introduced proof conducing to show that defendant had been in the habit of hauling for hire, in the town of Brandenburg, for every one who applied to him, with an ox team, driven by his slave ; that he had undertaken to haul for plaintiffs the hogshead in question, and that, after defendants slave had placed the hogshead on a slide for the purpose of hauling it to plaintiffs store in Brandenburg, the slide and hogshead slipt into the river, whereby the sugar was spoiled. They then moved the court to instruct *431the jury, in substance, that if they believed this proof, the defendant was responsible for the loss of the sugar, unless it had occurred from inevitable accident, or the act of God. This instruction the court refused to give ; but instructed the jury that defendant was responsible, if the-sugar was lost through negligence, or from want of reasonable care. c,
The law is as contented for by the plaintiffs.^Every one who pursues the business of transporting goods for hire, for the public generally, is a common carrier. According to the most approved definition, a common carrier is one, who undertakes, for hire or reward, to transport the goods of all such as choose to employ him, from place to place. Draymen, cartmen and porters, who undertake to carry goods for hire, as a common employment, from one part of a town to another, come within the definition. So also does the driver of a slide with an ox team. The mode of transporting is immaterial.>,‘ The law imposes upon a common carrier the responsibility of an insurer, which requires a safe delivery at all events, unless prevented by public enemies, or such inevitable accident as lightning, tempests and the like, which are usually termed the acts of God.
The court erred in refusing the second instruction asked by the plaintiffs.
Judgment reversed, with costs, and cause remanded ■with instructions for a new trial, and further proceedings consistent herewith.